Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9-12, 14, 16-22, 24 and 26 are rejected under 35 U.S.C. 102(a1) as being anticipated by Cunningham et al.  (US 20110152408).
          Example 1 of the reference discloses a process in which 15% epoxy resin particulates as in applicants “polar polymer” and “curing agents” as in applicants “crosslinking agent” and about 5% maleinated PE reading on the maleic acid of claim 14 or secondary polymer as in claim 18 are compounded in an extruder (paragraph 65), at 130-140 degrees centigrade with 69% MDPE polyolefin as in claim 10. Note Table 2 where the curing agent is added at a level of about 0.5% as in claim 11. Claims 19 and 20 are drawn to a product, not a process and the source of the material such as postindustrial or virgin as in claim 20 would not reasonably appear to effect the character of the material. Steel panels containing a 10-25 mil film are produced from the composition as in applicants manufactured articles of claims 21, 22 and 24. Note also that the final product may be ground in paragraph 73 as in the regrind polymer of claim 19.Note paragraph 41 of applicants published specification where it is disclosed that -- .

           Applicant's arguments filed 3-15-21 have been fully considered but they are not persuasive. Regretfully, upon further review it is the portion of the Office that the process of paragraph 73 of Cuningham is encompassed by reprocessing as the material is first processed by forming into pellets and then grinding (a second process). .


           
           Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
4-5-21

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765